

	

		II

		109th CONGRESS

		1st Session

		S. 1617

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 6, 2005

			Mr. Kennedy (for himself

			 and Mr. Kerry) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on

		  gemifloxacin, gemifloxacin mesylate, and gemifloxacin mesylate

		  sesquihydrate.

	

	

		1.Gemifloxacin, gemifloxacin

			 mesylate, and gemifloxacin mesylate sesquihydrate

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new heading:

				

					

						

							9902.05.68Gemifloxacin (CAS No. 175463–14–6); gemifloxacin mesylate (CAS

					 No. 210353–53–0); gemifloxacin mesylate sesquihydrate (CAS No. 210353–56–3 )

					 (the foregoing provided for in subheading 2933.99.46)FreeNo changeNo changeOn or before

					 12/31/2008

							

						

					

				

			(b)Effective

			 date

				(1)In

			 generalThe amendment made by

			 subsection (a) applies to goods entered, or withdrawn from warehouse for

			 consumption, on or after January 1, 2005.

				(2)Retroactive

			 applicationNotwithstanding

			 section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision

			 of law, upon proper request filed with U.S. Customs and Border Protection

			 before the 90th day after the date of the enactment of this Act, any entry, or

			 withdrawal from warehouse for consumption, of any good—

					(A)that was made on or after January 1, 2005,

			 and before the date of the enactment of this Act, and

					(B)with respect to which there would have been

			 no duty if the amendment made by subsection (a) applied to such entry or

			 withdrawal,

					shall be liquidated or reliquidated

			 as if such amendment applied to such entry or withdrawal.

